DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .            

 Status of Claims 
Claims 1-2, 4-12 and 14-20 are pending in this instant application per claim amendments and remarks filed by Applicant on 12/17/2021, wherein Claims 1 and 11 are two independent claims reciting system and computer-readable media claims with Claims 2/4-10 and 12/14-20 dependent on said two independent claims respectively.  Said claim amendments have amended both independent Claims 1 & 11 as well as dependent Claims 2, 4-5 and 14-15 also.        
No IDS has been filed by the Applicant so far.         
Examiner notes that a properly executed Inventor’s Oath or Declaration is still pending per the Office’s Informational Notice to Applicant dated 07/24/2019.     
This Office Action is a final rejection in response to the claim amendments and the remarks filed by the Applicant on 17 DECEMBER 2021 for its original application of 17 JUNE 2019 that is titled:      “Personal Loan-Lending System and Methods Thereof”.     
Accordingly, amended Claims 1-2, 4-12 & 14-20 are now being rejected herein.       

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:         


Claims 1-2, 4-12 & 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 1 and 11 are independent system and non-transitory computer-readable media claims respectively.           
Analysis                         
Claim 11: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a non-transitory computer-readable media (CRM) reciting a series of steps, which is a statutory category of invention (Step 1: YES).          

The claim is analyzed to determine whether it is directed to a judicial exception.  The claim recites the limitations of instantiating a system for originating personal loans and for servicing the personal loans, and providing third-party integration support for the originating or the servicing of the personal loans.  These limitations, as drafted, are steps of a method that, under its broadest reasonable interpretation, covers performance of the limitations via steps of a method of organizing human activity such as fundamental economic principles or practices, and/or commercial interactions, but for the recitation of generic computer components such as server hosts, processors, and application programming interfaces (APIs).  These limitations fall under the “certain methods of organizing human activity” group (Step 2A1-YES).               

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional elements of executing on one or more server hosts by at least an equal number of processors and using APIs configured for transferring loan-related information to third parties.  These elements are considered extra-solution activities.  The server hosts, processors and APIs in these steps are recited at a high level of generality, i.e., as generic processors performing generic computer functions of processing data (executing on one or more server hosts by at least an equal number of processors and using APIs configured for transferring loan-related information to third parties).  These generic server hosts, processors and APIs are no more than mere instructions to apply the exception using generic computer and/or computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2-NO).             

Next, the claim is analyzed to determine if there are additional elements in this claim that individually, or as an ordered combination, to include the latest claim amendments, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).  As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer and/or components.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer components over a network cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Because the additional elements of executing on one or more server hosts by at least an equal number of processors and using APIs configured for transferring loan-related information to third parties, were considered to be extra-solution activities in Step 2A, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field.  The disclosure does not provide any indication that the devices (processors) are anything other than generic processors and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05 (d) (II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Also, for example, but not limited to, see in the Specification of 06/17/2019, {para [0017] that states --- (“Also disclosed herein is non-transitory computer-readable media ("CRM") including executable instructions that, when executed on one or more server hosts by at least an equal number of processors, cause the one or more server hosts to instantiate a personal loan- lending system configured to perform a number of steps.”), and para [0089] that states --- (“As discussed, the network host 800 can include a processor 820, a memory (e.g., ROM 831, RAM 832, etc.), an AC power input, a display screen, and built-in Wi-Fi circuitry to wirelessly communicate with other network hosts connected to the network.”), and para [0095] that states --- (“Non-transitory CRM can include executable instructions that, when executed on one or more server hosts such as the server hosts 5010, 5020, 5030, and 5040 of FIG. 5 by at least an equal number of processors, cause the one or more server hosts to instantiate a personal loan- lending system 2300 configured to perform a number of operations of the personal loan-lending system 2300.”),} and these 3 paras in the Specification clearly disclose generic processors only;  and for these reasons, there is no inventive concept and the claim is not patent eligible.  Accordingly, a conclusion that the aforementioned extra-solution elements are well-understood, routine and conventional activity is supported under Berkheimer options 2 and 3, respectively.           
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, to include the latest claim amendments, the additional elements do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO), and the claim is not patent eligible.             

Furthermore, dependent claims further recite GUI (graphical user interface), OCR (optical character recognition) and ACH (automated clearing house), and these three additional elements are, also similarly, mere instructions to apply the exception using generic computer and/or components.  Therefore, these dependent claims do not amount to significantly more than the recited abstract idea, and these claims are not patent eligible.                    

The analysis above applies to all statutory categories of the invention including system Claim 1, which perform the steps similar to those of the independent CRM Claim 11.  Furthermore, dependent CRM claims 12/14-20 further narrow independent CRM Claim 11 with additional steps and limitations (e.g., database server, e-mail server, web server, lender GUI within a web browser, ACH payments, etc.), do not resolve the issues raised in the independent CRM Claim 11.  Accordingly, dependent system Claims 2/4-10 are also further narrow their independent Claim 1, which are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.            
Therefore, said Claims 1-2, 4-12 & 14-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.                  
 
 Response to Arguments 
Applicant's remarks and claim amendments dated 17 DECEMBER 2021 with respect to the rejection of amended Claims 1-2, 4-12 & 14-20 have been carefully considered, and they are not persuasive.  Thus, the rejection of amended Claims 1-2, 4-12 & 14-20, as described above, is being maintained herein with some modifications in this Office Action for rejection under 35 USC 101 only.           

In response to the Applicant’s arguments in its remarks of 12/17/2021 on pages 10-12 traversing the rejection under 35 USC 101, Examiner respectfully disagrees.  Additionally, Examiner notes that the focus of the claimed invention in the present listing of claims/ iteration is not on a technological improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.       

In response to the Applicant’s arguments in its RCE remarks traversing the rejection under 35 USC 101, Examiner respectfully disagrees.  Additionally, Examiner notes that the Applicant’s latest RCE claim amendments amount to further automating the loan origination and servicing processes, and do not overcome the 101 rejection.  For example but not limited to, Applicant has argued in its RCE remarks on Page 7 ---  
{“Applicant respectfully notes that the practical application of the invention set forth in amended Claim 1 is to provide a host server of a personal loan-lending system that is essentially "teachable" such that the host server has the functionality of communicating, exchanging, and/or transferring data with a wide variety of different lending platforms and third parties to enable a more highly automated, more tightly integrated lending platform that facilitates lending for at least unsecured loan types such as personal loan - without requiring a specific loan-type underwriting functionality to perform detailed risk assessments in view of that communicated, exchanged, and/or transferred data.  (Application as Filed, paragraphs [0003]-[0028].)”}.  And Examiner notes that these arguments by the Applicant about practical application don’t make the instant application eligible for a patent.      

In response to the Applicant’s previous arguments traversing the rejection under 35 USC 101, Examiner respectfully disagrees.  Specifically, Examiner notes that the Applicant had argued about elements such as automatic underwriting module and other modules for loan originating/servicing, which Examiner notes that the Applicant has described only an automation of their entire loan originating and servicing process, and such an automation of activities using computers is not considered patent eligible.     

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be 
shown for language added to any original claims on amendment and any new claims. i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.              

The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, which are relevant to this application and form a part of the body of prior art.            

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims;  and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.           

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.          

 

Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.             

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691